ON RETURN TO REMAND
BOWEN, Judge.
The dismissal of Coleman’s petition for post-conviction relief was reversed and the cause was remanded for further action in the trial court. Coleman v. State, 571 So.2d 1289 (Ala.Cr.App.1990). On remand, the circuit court entered a written order, wherein that court found “no basis” for the appellant’s claim of ineffective assistance of counsel in connection with his guilty plea convictions of second degree robbery and fraudulent use of a credit card.
The appellant, although given adequate time to file a brief in response to the supplemental record, has failed to do so.
The judgment of the circuit court denying the appellant’s petition for post-conviction relief is affirmed for the reasons stated in the January 7, 1991, order of the circuit court.
OPINION EXTENDED;
AFFIRMED.
All Judges concur.